DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the term “a control module control the power module …” in line 7 lacks a proper sentence structure. The informality appears to be inadvertent typographical error.
Correction such as --a control module adapted to control the power module …-- is suggested.
 This Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 6 of the Remarks, filed 02/14/2022, with respect to rejection of claims 1-7 under 35 U.S.C. 112, second paragraph, as being indefinite have been fully considered and are persuasive. Applicant’s amendment to claim 1 obviates the indefiniteness rejection of the claims. Thus, the rejection of claim 1-7 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 directed to an invention non-elected with traverse in the reply filed on 10/25//2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-7 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails alone or in combination to disclose, teach, or suggest. a light-emitting device comprising: a light-emitting module comprising a plurality of sets of light-emitting elements; a power module adapted to selectively convey electrical power to the plurality of sets during respective non-overlapping time intervals for powering the respective sets; and a control module adapted to control the power module to convey power to the plurality of sets during respective non-overlapping time intervals until power has been conveyed to each set of the plurality of sets at least once, and that the power module is configured such that it has an upper capacity limit with respect to an electrical power that can be conveyed to the plurality of sets, the upper capacity limit corresponding to an electrical power requirement of a largest set of the plurality of sets at a first given moment; and wherein the power module is configured such that it has an upper capacity limit with respect to an electrical power that can be conveyed to each of the plurality of sets, the upper capacity limit corresponding to an electrical power requirement of a set of the plurality of sets at a second given moment as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
June 2, 2022a